ROVIRA, Justice,
dissenting:
Although I join the Chief Justice in his dissent, I write separately to express my concern and disagreement with the basic concept underlying the majority opinion. That concept is that article II, section 7, of *824the Colorado Constitution,1 which is substantially identical to the fourth amendment of the United States Constitution,2 should be interpreted so as to confer greater rights on defendants in criminal cases than the United States Supreme Court confers based on its interpretation of the fourth amendment.
Over the past several years, this court has evidenced disagreement with certain opinions of the United States Supreme Court dealing with search and seizure and the exclusion of evidence. United States v. Miller, 425 U.S. 435, 96 S.Ct. 1619, 48 L.Ed.2d 71 (1976) (expectation of privacy which customer had in his bank records was forfeited when he disclosed the information to the' bank in the course of his bank transactions); Smith v. Maryland, 442 U.S. 735, 99 S.Ct. 2577, 61 L.Ed.2d 220 (1979) (subjective expectation of privacy in telephone numbers dialed not one that society is prepared to recognize as reasonable, therefore no fourth amendment violation occurred in installation and use of pen register). Today, United States v. Karo, — U.S. -, 104 S.Ct. 3296, 82 L.Ed.2d 530 (1984), must be added to the list of United States Supreme Court decisions with which this court disagrees.
As a result of this disagreement, this court has looked to article II, section 7, of the Colorado Constitution to expand the rights of persons who have been charged with a crime. The court has searched for and found some meaning within those words which permits a more expansive interpretation than is accorded by the United States Supreme Court to similar words in the fourth amendment.
In Chames v. DiGiacomo, 200 Colo. 94, 612 P.2d 1117 (1980), the court recognized that although United States v. Miller held there was no reasonable expectation of privacy in bank records under the fourth amendment, such an expectation does arise under article II, section 7. The basis for this conclusion was that the reasonable expectation of privacy test of Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967), had been applied in Colorado to limit governmental searches and seizures, and that two state courts, Pennsylvania and California,3 had concluded there was an expectation of privacy in bank records.
In People v. Sporleder, 666 P.2d 135 (Colo.1983), the court, believing that the rationale of Chames v. DiGiacomo applies in a comparable manner to the pen register record of telephone calls, found the reasoning of the United States Supreme Court in Smith v. Maryland unconvincing, and concluded that article II, section 7, of the Colorado Constitution offered the defendant an expectation of privacy in telephone numbers dialed that was not found in the fourth amendment by the United States Supreme Court.
In People v. Corr, 682 P.2d 20 (Colo.), cert. denied, — U.S.-, 105 S.Ct. 181, 83 L.Ed.2d 115 (1984), the court, relying on Sporleder, found an expectation of privacy in telephone toll records, and therefore concluded that a warrant was necessary before such records could be obtained from the telephone company.
*825This court’s search for and discovery of more rights for individuals accused of criminal conduct under article II, section 7, than under the fourth amendment was not based on a thorough analysis of the Colorado Constitution. In neither DiGiacomo, Sporleder nor Corr was there any review of the Colorado constitutional convention to ascertain whether the intent of the drafters of article II, section 7, was any different from that of those who drafted the fourth amendment. There was not and has not been any careful analysis of the text of article II, section 7, as compared to the text of the fourth amendment, which suggests or mandates that a different meaning should be ascribed to the Colorado constitutional provision. There was not and has not been any careful tracing of historical development to support the journey which the court embarked on in Chames, and followed in Sporleder (Erickson, C.J. and Rovira, J., dissenting) and Corr (Erickson, C.J., and Rovira, J., dissenting).
The effect of the majority opinion is to continue the development of parallel and conflicting search and seizure law, and to add another level of uncertainty to an already complex area of the law. Such conflict breeds confusion on the part of law enforcement officers, and frustration and perplexity in the mind of the public as to what the law is. The law of search and seizure and the accompanying exclusionary rule is difficult enough to apply with but one line of authority to follow — that of the United States Supreme Court. To add a separate line of authority under the state constitution compounds the difficulty immeasurably.
This court must ultimately be the final interpreter of the Colorado Constitution. City and County of Denver v. Nielson, 194 Colo. 407, 572 P.2d 484 (1977); People v. Hoinville, 191 Colo. 357, 553 P.2d 777 (1976). However, in the law of search and seizure, where the federal and state constitutional provisions are almost identical, we should not develop parallel but different standards. It is important to our judicial system, and to society, that certainty exist in the ground rules of search and seizure and in the application of the exclusionary rule. Appropriate deference to decisions of the United States Supreme Court will assist in obtaining this certainty. Since there is little difference in the language of article II, section 7, and the fourth amendment, I believe that we should accept the interpretation by the United States Supreme Court of the fourth amendment unless conditions unique to Colorado support a different meaning.
The majority in the case at bar has not demonstrated that there are any unique Colorado conditions which warrant establishing a separate body of Colorado search and seizure law. Without such a demonstration, evidence should not be suppressed in a state court under the state’s constitution where the same evidence would be admissible in the federal district court, located in that state, under the United States Constitution.
I agree with the observation made by Justice Richardson in his dissent in People v. Disbrow, 16 Cal.3d 101, 119, 545 P.2d 272, 284, 127 Cal.Rptr. 360, 372 (1976), when he said:
In my view, in the absence of very strong countervailing circumstances we should defer to the leadership of the nation’s highest court in its interpretation of nearly identical constitutional language, rather than attempt to create a separate echelon of state constitutional interpretations to which we will advert whenever a majority of this court differ from a particular high court interpretation. The reason for the foregoing principle is that it promotes uniformity and harmony in an area of the law which peculiarly and uniquely requires them. The alternative required by the majority must inevitably lead to the growth of a shadow tier of dual constitutional interpretations state by state which, with temporal variances, will add complexity to an already complicated body of law.
The vagaries and uncertainties of constitutional interpretations, particularly in the Fourth and Fifth Amendment sectors *826of our criminal law, are the hard facts of life with which the general public, the courts, and law enforcement officials must grapple daily. This condition necessarily breeds uncertainty, confusion, and doubt. It will not be eased or allayed by a proliferation of multiple judicial interpretations of nearly identical language.
I am not persuaded that the installation of the beeper in this case violated the defendant’s Colorado constitutional rights and see no reason to depart from the analysis and holding in United States v. Karo, — U.S. -, 104 S.Ct. 3296, 82 L.Ed.2d 530 (1984).
Accordingly, I respectfully dissent.

. The people shall be secure in their persons, papers, homes and effects, from unreasonable searches and seizures; and no warrant to search any place or seize any person or things shall issue without describing the place to be searched, or the person or thing to be seized, as near as may be, nor without probable cause, supported by oath or affirmation reduced to writing.
Colo. Const, art. II, § 7.


. The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrant shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
U.S. Const, amend. IV.


.Commonwealth v. DeJohn, 486 Pa. 32, 403 A.2d 1283 (1979), cert. denied, 444 U.S. 1032, 100 S.Ct. 704, 62 L.Ed.2d 668 (1980); Burrows v. Superior Court, 13 Cal.3d 238, 529 P.2d 590, 118 Cal.Rptr. 166 (1974). Contra Smith v. State, 283 Md. 156, 389 A.2d 858 (1978), aff’d, 442 U.S. 735, 99 S.Ct. 2577, 61 L.Ed.2d 220 (1979) (no expectation of privacy in phone records).